       Case 4:19-cv-01369-MWB-MA Document 27 Filed 11/20/20 Page 1 of 10



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    FASAAD BOSKIE,                                 No. 4:19-CV-01369

                   Plaintiff,                      (Judge Brann)

         v.

    NANCY THOMAS, et al.,

                   Defendants.

                                 MEMORANDUM OPINION

                                   NOVEMBER 20, 2020

I.      BACKGROUND

        This pro se civil rights action pursuant to 42 U.S.C. § 1983 was filed by

Fasaad Boskie, a state prisoner presently confined at the State Correctional

Institution at Smithfield in Huntingdon, Pennsylvania.1 In the complaint, Plaintiff

sought to allege an unspecified Eighth Amendment claim resulting from his

confinement with a cellmate who had the flu and/or some unspecified illness and

who allegedly contaminated Plaintiff’s food and drink with blood and feces. The

Court reviewed the complaint and determined that Plaintiff had failed to state an

Eighth Amendment claim, whether that claim be a medical claim, a failure to protect

claim, or a conditions of confinement claim.2



1
     See Doc. 1.
2
     See Doc. 8.
                                           1
      Case 4:19-cv-01369-MWB-MA Document 27 Filed 11/20/20 Page 2 of 10



       Presently before the Court is Plaintiff’s amended complaint as well as a

motion for a preliminary injunction.3 In the amended complaint, Plaintiff explains

that on February 7, 2018, he returned to his cell after working a shift in the kitchen

when Defendants Unit Manager Nancy Thomas and Nurse Jane Doe informed

Plaintiff that he would need to go on medical quarantine in his cell due to the flu.4

Plaintiff questioned this decision, as he did not seem to have any symptoms of the

flu, and was informed that since his cellmate had been diagnosed with the flu,

Plaintiff likely also had it and would need to quarantine.5 Plaintiff believed this was

unfair, as he had no symptoms of the flu, was not diagnosed with the flu, and would

be exposed to the flu by being forced to quarantine with his cellmate.6 Despite

voicing his objection, Plaintiff was required to quarantine in his cell with his sick

cellmate.7

       When Plaintiff entered his cell, he noticed some smeared blood in the cell and

his cellmate, Roman Cook, trying to clean up the blood.8 Mr. Cook informed

Plaintiff that he had woken up in his blood and that the medical department informed

him that he had the flu.9



3
    See Docs. 13, 23.
4
    Doc. 13 at 5.
5
    Id.
6
    Id.
7
    Id.
8
    Id.
9
    Id. It is unclear to the Court whether Mr. Cook’s loss of blood is related to the flu or some
    other ailment.
                                                 2
       Case 4:19-cv-01369-MWB-MA Document 27 Filed 11/20/20 Page 3 of 10



         The following morning Plaintiff observed Mr. Cook asleep on his bed with

blood “pouring from his nose and mouth.”10 Plaintiff left his cell and demanded to

be moved to another cell.11 Defendants Thomas and Doe told him that he needed to

stay in his cell.12 Plaintiff refused, alleging that his cellmate must have something

more serious than the flu.13 Despite his objection, Plaintiff was forced to return to

his cell and to stay there for three days.14 According to Plaintiff, every morning after

he woke up, he would observe blood around his cellmate.15 Throughout this time,

Mr. Cook became agitated and threatened to harm himself and others.16 Mr. Cook

also informed Plaintiff that he put something special in Plaintiff’s food.17

         At some point, Plaintiff spoke with non-party Sergeant John Doe and

requested a cell change due to his cellmate’s behavior.18 Sergeant Doe observed Mr.

Cook’s behavior and moved Plaintiff to a new cell.19 The next morning, however,

Defendant Thomas required Plaintiff to return to his regular cell with Mr. Cook.20

Plaintiff informed his family of the situation with his cellmate, and his family called




10
     Id.
11
     Id. at 6.
12
     Id.
13
     Id.
14
     Id.
15
     Id.
16
     Id.
17
     Id.
18
     Id.
19
     Id.
20
     Id.
                                           3
       Case 4:19-cv-01369-MWB-MA Document 27 Filed 11/20/20 Page 4 of 10



the officials at SCI Smithfield, after which Plaintiff was permanently moved to a

new cell.21

         Plaintiff then began to feel sick “with strange internal changes” and “major

headaches.”22 Plaintiff became concerned that his former cellmate had possibly

poisoned him.23 Plaintiff repeatedly sought medical attention. Specifically, on

March 27, 2018, Plaintiff spoke with his doctor, non-party Dr. Kelly, about his flu

like symptoms and swollen glands.24 Dr. Kelly directed Defendant Nurse Jackie

Grove to do further testing on Plaintiff.25 Blood and urine tests were conducted, and

the urine test was positive for a urinary tract infection.26 Plaintiff was prescribed an

antibiotic for two weeks.27

         Plaintiff alleges that he took the prescribed medication but that it did not help

his pain or unspecified internal problems.28         Plaintiff returned to the medical

department on a few occasions, explaining to the medical staff that his sickness was

“attacking his brain and spine.”29 He also requested a meningitis test and asked to

be hospitalized for further testing, but both requests were denied.30 Plaintiff alleges



21
     Id. at 7.
22
     Id.
23
     Id.
24
     Id.
25
     Id.
26
     Id.
27
     Id. at 8.
28
     Id.
29
     Id.
30
     Id.
                                             4
        Case 4:19-cv-01369-MWB-MA Document 27 Filed 11/20/20 Page 5 of 10



that he has notified the Superintendent, Deputy Superintendent, Health

Administrator, and Medical (presumably, the medical department) of his ongoing

medical problems.31

         In the motion for a preliminary injunction, Plaintiff alleges that his

constitutional rights were violated when he was placed in a ten-day medical lock-in

with his cellmate, who he alleges was mentally ill and bleeding for an unknown

reason, and that since that time, Plaintiff has been undergoing a great deal of pain

and is in need of medical treatment.32 According to Plaintiff, he has an unknown

disease and is in need of immediate medical attention.

II.      DISCUSSION

         Sections 1915(e)(2) and 1915A require a court to review complaints prior to

service in cases in which a plaintiff is proceeding in forma pauperis and in which a

plaintiff is incarcerated.33 The Court must sua sponte dismiss any claim that is

frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §§ 1915(e)(2)(B) and

1915A because Plaintiff is proceeding in forma pauperis and is also incarcerated.




31
      Id.
32
      See Docs. 23 (motion), 25 (brief in support).
33
      See 28 U.S.C. §§ 1915(e)(2), 1915A.
                                                   5
       Case 4:19-cv-01369-MWB-MA Document 27 Filed 11/20/20 Page 6 of 10



        To survive sua sponte screening for failure to state a claim, the complaint must

allege “sufficient factual matter” to show that the claim is facially plausible.34 “‘A

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.’”35     “[A] pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”36 In determining whether

a complaint states a plausible claim for relief, this Court must “accept all factual

allegations in the complaint as true and draw all reasonable inferences in the

plaintiff’s favor.”37

        Plaintiff has brought her claim pursuant to 42 U.S.C. § 1983, which provides

in pertinent part:

        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State or Territory, subjects, or causes to be
        subjected, any citizen of the United States or other person within the
        jurisdiction thereof to the deprivation of any rights, privileges, or
        immunities secured by the Constitution and laws, shall be liable to the
        party injured in an action at law, suit in equity, or other proper
        proceeding for redress.

“To establish a claim under 42 U.S.C. § 1983, [a plaintiff] must demonstrate a

violation of a right secured by the Constitution and the laws of the United States




34
     Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).
35
     Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014) (quoting Ashcroft
     v. Iqbal, 556 U.S. 662, 678 (2009)).
36
     Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
37
     Alpizar-Fallas v. Favero, 908 F.3d 910, 914 (3d Cir. 2018).
                                                  6
       Case 4:19-cv-01369-MWB-MA Document 27 Filed 11/20/20 Page 7 of 10



[and] that the alleged deprivation was committed by a person acting under color of

state law.”38 In the amended complaint, Plaintiff specifies that he is seeking to allege

a medical claim and a failure to protect claim under the Eight Amendment.

        To state an Eighth Amendment claim alleging inadequate medical treatment,

a prisoner “must make (1) a subjective showing that the defendants were deliberately

indifferent to his or her medical needs and (2) an objective showing that those needs

were serious.”39 “Because mere disagreement as to the proper medical treatment

does not support a claim of an eighth amendment violation, when medical care is

provided, [courts] presume that the treatment of a prisoner is proper absent evidence

that it violates professional standards of care.”40 “‘[D]eliberate indifference entails

something more than mere negligence’ and is a subjective standard that requires the

official to both ‘be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists’ and to ‘also draw the inference.’”41

        As the Court previously determined when it reviewed the original complaint,

even under the liberal pleading standard afforded to pro se litigants, the facts alleged

in the amended complaint are insufficient to establish liability on the part of the

defendants. Plaintiff does not allege a serious medical condition—he only alludes



38
     Moore v. Tartler, 986 F.2d 682, 685 (3d Cir. 1993).
39
     Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (brackets and internal
     quotation marks omitted).
40
     Id. at 535 (citation and internal quotation marks omitted).
41
     Id. at 538 (quoting Farmer, 511 U.S. at 835-37).
                                                   7
       Case 4:19-cv-01369-MWB-MA Document 27 Filed 11/20/20 Page 8 of 10



in conclusory fashion to “internal issues” and headaches. He admits that he has been

to the medical department, where he received both blood and urinary tests, and that

when he was diagnosed with a urinary tract infect, he received treatment in the form

of antibiotics. There is no allegation or inference that the care Plaintiff received

violates the standards of professional care such that it violates the Eighth

Amendment. And, because Plaintiff did receive care and treatment, the Court

presumes that the treatment given was proper.                  At best, Plaintiff alleges a

disagreement over the medical procedures and treatment he should receive, which

fails to state a claim for medical deliberate indifference under the Eighth

Amendment.

        Next, as to Plaintiff’s failure to protect claim, “the Eighth Amendment’s Cruel

and Unusual Punishments Clause imposes on prison officials ‘a duty to protect

prisoners from violence at the hands of other prisoners.’”42 “Still, not ‘every injury

suffered by one prisoner at the hands of another translates into constitutional liability

for prison officials responsible for the victim’s safety.’”43

        To state a claim for damages against a prison official for failure to
        protect from inmate violence, an inmate must plead facts that show (1)
        he was incarcerated under conditions posing a substantial risk of serious
        harm, (2) the official was deliberately indifferent to that substantial risk




42
     Bistrian v. Levi, 696 F.3d 352, 366 (3d Cir. 2012) (quoting Farmer v. Brennan, 511 U.S. 825,
     833 (1994)).
43
     Id. at 367 (quoting Farmer, 511 U.S. at 834).
                                                  8
       Case 4:19-cv-01369-MWB-MA Document 27 Filed 11/20/20 Page 9 of 10



           to his health and safety, and (3) the official’s deliberate indifference
           caused him harm.44

“Deliberate indifference in this context is a subjective standard: the prison official-

defendant must actually have known or been aware of the excessive risk to inmate

safety.”45

           Again, much like the allegations of the original complaint, Plaintiff has failed

to allege a failure to protect claim against the Defendants. Notably, no allegations

support the conclusion or inference that Defendants knew or should have known that

Plaintiff’s cellmate was a threat to him or that he might contaminate Plaintiff’s food

or drink or that they were deliberately indifferent to any such risk. As such, the

Eighth Amendment claims will be dismissed without prejudice.                  In light of

Plaintiff’s pro se status and because it is possible that Plaintiff may be able to cure

his pleading defects, the Court will provide Plaintiff with a final opportunity to

amend his complaint.

           Finally, to the extent that Plaintiff alleges a state law claim for negligent

failure to protect, and because all federal claims are dismissed from this action, the

Court declines to exercise supplemental jurisdiction over any state law claims.

Should Plaintiff file a second amended complaint that adequately alleges an Eighth




44
     Id.
45
     Id.
                                               9
       Case 4:19-cv-01369-MWB-MA Document 27 Filed 11/20/20 Page 10 of 10



Amendment claim, the Court would permit any adequately pled state law claims to

proceed in turn.

        Turning to the motion for a preliminary injunction, Plaintiff must establish (1)

the reasonable probability of eventual success in the litigation, and (2) irreparably

injury should the injunction not issue, and the Court should also consider (3) the

possibility of harm to other interested persons from the grant or denial of the

injunction, and (4) the public interest.46 Here, it is clear that Plaintiff could not be

successful in the litigation as he has failed to state a claim upon which relief may be

granted. As such, the motion for a preliminary injunction will also be denied without

prejudice.

III.    CONCLUSION

        For the foregoing reasons, the Court will dismiss the amended complaint

without prejudice for failure to state a claim upon which relief may be granted, with

leave to amend granted, and also dismiss without prejudice the motion for a

preliminary injunction.

        An appropriate Order follows.

                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge
46
     See Bennington Foods LLC v. St. Croix Renaissance Group, LLP, 528 F.3d 176 (3rd Cir.
     2008).
                                              10
